COURT OF APPEALS
                                     EIGHTH DISTRICT OF TEXAS
                                          EL PASO, TEXAS


                                                           §
    KELLY ANN GERATH and                                                    No. 08-21-00171-CV
    SCOTT C. YOUNG,                                        §
                                                                                Appeal from the
    Appellants,                                            §
                                                                         County Court at Law No. 1
    v.                                                     §
                                                                        of McLennan County, Texas
    GENCO FEDERAL CREDIT UNION,                            §
                                                                             (TC# 20200431CV1)
    Appellee.                                              §

                                      MEMORANDUM OPINION1

         On September 10, 2021, Appellants Kelly Ann Gerath and Scott C. Young filed a purported

notice of appeal in the Tenth Court of Appeals. The notice specifically requested appeal of the trial

court’s judgment “to the County Courts at Law of [McLennan] County, Texas.” To that notice,

Appellants also attached a “Statement of Inability to Afford Payment of Court Costs or an Appeal

Bond.”

         On September 16, 2021, the Tenth Court of Appeals sent a letter to Appellants identifying

deficiencies with Appellants’ purported notice of appeal. First, the letter informed Appellants the

notice of appeal was deficient because it did not properly name the Tenth Court of Appeals as the

court to which the appeal was intended to be taken. See TEX. R. APP. P. 25.1(d)(4) (requiring a



1
 This case was transferred from our sister court in the Tenth District of Texas at Waco (Cause No. 10-21-00230-
CV), and we decide it in accordance with the precedent of that court. TEX. R. APP. P. 41.3.
notice of appeal to state the court to which the appeal is taken unless the appeal is to either the

First or Fourteenth Court of Appeals). Second, the letter notified Appellants that no request had

been included with the Statement of Inability to Afford Payment of Court Costs which requested

relief from the responsibility to pay costs required to file an appeal, or from the responsibility to

post an appeal bond, or both. The letter of September 16 informed Appellants that the identified

deficiencies needed to be corrected within ten days or the appeal would be dismissed. As of

October 6, 2021, Appellants had not filed a response nor otherwise corrected any of the

deficiencies noted by the Tenth Court of Appeals.2

         On November 1, 2021, this Court sent a follow-up letter to Appellants requesting an

amended notice of appeal. We also noted that a required docketing statement had not yet been filed

with this Court. We notified Appellants that the amended notice of appeal and docketing statement

would be due on or before November 11, 2021, and that failure to timely respond would result in

dismissal. See TEX. R. APP. P. 42.3(c). As of today’s date, no response has been received and no

amended notice of appeal has been filed.

         Because Appellants failed to amend their defective notice of appeal, even after being

afforded an opportunity to do so, and otherwise failed to respond, this Court has authority to

dismiss the appeal for want of prosecution. See TEX. R. APP. P. 42.3(c) (permitting involuntary

dismissal in civil cases on appellate court’s own motion, after giving ten days’ notice, where

appellant has failed to comply with the Texas Rules of Appellate Procedure, a court order, or a

notice from the clerk requiring a response or other action within a specified time); TEX. R. APP. P.

43.2(f). We need not address Appellants’ Statement of Inability to Afford Payment of Court Costs

or an Appeal Bond.


2
 On October 6, 2021, the Tenth Court of Appeals transferred this appeal to this Court pursuant to a docket equalization
order from the Texas Supreme Court.

                                                          2
       Accordingly, we dismiss the appeal for want of prosecution.



                                             GINA M. PALAFOX, Justice

November 17, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  3